DETAILED ACTION
Status of Application
Claims 21, 24-33, and 35-43 have been examined in this application. Claims 1-20, 22, 23, and 34 are cancelled. Claims 41-43 are new. Claims 21, 24, 27, 33, 35, 36, 38, and 40 are amended. This is a Final Office Action in response to arguments and amendments filed on 1/10/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. Upon further consideration of the claim amendments and the prior art reference Yang et al. (US 2016/0139595 A1), Yang et al. was found to read the claim amendments to the independent claims. On p. 10 of Arguments, Applicant argues that Claim 26 that Yang et al. does not disclose that the replay input is activated by a touch proximate to the replay input. Fig. 30 is used to disclose the claim limitation Yang et al. is a touchscreen and the replay input may be selected therefrom as in [0271], which reads on the touch being proximate to the replay input. Applicant argues that Yang et al. does not disclose the amendments to Claim 21, 33, and 36. No reasoned arguments are provided. See mapping to Yang et al. in the art rejection below. On p. 11-12 of Arguments, Applicant argues that Claims 27, 38, and 40 are not disclosed by Yang et al. The claim amendments change the scope of the claim and upon further consideration of Yang et al., the prior art was found to teach the BRI of the claim. Yang et al. discloses that the video recording may be viewed in Fullscreen which would cover the previous screen depicting the real-time camera. For example, Figs. 24 depict images captured by the UAV in the same interface that is used to operate the vehicle in Camera screen (Fig. 23). The images are entirely covering the previous screen of a camera view, thereby rendering all of the visual information associated with the camera no longer viewable. Applicant further argues on p. 10 that the prior art does not disclose the claim amendments to Claim 40. See art rejection below for how Yang et al. discloses the subject matter. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter in response to the recording of the first video segment being stopped. [0108] merely discloses that video is presented over the visual information such that the visual information is no longer viewable; there is no direct connection to the stopping of the recording.
Claim 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The limitation “provide, via the navigation subsystem, location information to the flight control system” is not supported in the specification. The specification describes the navigation subsystem as being part of the mobile device, not the UAV. The flight control system is part of the UAV, not the mobile device. In particular, the location information obtained by the mobile device is not used by the UAV as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite that the power display field “may” extend across a display. It is unclear if the claim requires that the bar be extended or just that it may be extended. The claim is read as if it did not contain “may”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24-27, 33, and 36-38 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yang et al. (US 2016/0139595 A1).
Claim 21, Yang et al. discloses a wireless control system, comprising:	a housing (Figs. 1); 	a touch sensitive display carried by the housing ([0067]); 	one or more radio frequency transceivers included within the housing ([0061]); 	one or more input mechanisms included within the housing ([0067, 0092]); and 	a processor (controller 180) included within the housing, the processor being configured to: 	display, via the touch sensitive display, visual information captured by an image capture subsystem of an unmanned aerial vehicle (at least [0241] & Figs. 8, 12-13, 15-18, 21, 23 and 26); 	transmit a first set of instructions to the unmanned aerial vehicle, the first set of instructions configured to begin recording the visual information as a first video segment ([0219-0220] Fig. 8); 	transmit a second set of instructions to the unmanned aerial vehicle, the second set of instructions configured to stop recording the first video segment ([0219-0220] Fig. 8); 	wirelessly receive, on the touch sensitive display, a replay input directly from the unmanned aerial vehicle ([0057] wireless communication module of UAV. [0065] video input is obtained by UAV and transmitted to display)	display, via the touch sensitive display, a replay input ([0270-0271]; Fig. 30); 	receive, via the touch sensitive display, activation of the replay input ([0270-0271]; Fig. 30); and 	display, via the touch sensitive display, the first video segment ([0270-0272]; Figs. 30 & 31) while the unmanned aerial vehicle remains in flight ([0234] discloses replaying an image (images and videos are used interchangeably throughout the reference) while a UAV is in flight. The images are sent to the mobile device and displayed as in Fig. 14 while the UAV is in flight. Moreover, 2nd-4th modes of light describe flight controls that are mainly automated and do not require user input for every maneuver. Therefore, if button 860 [0221] was pressed during automated flight – which is possible since the screen of Fig. 8 is displayed during flight – the previously taken video would be displayed per any of the Figures drawn towards presenting pictures/videos.)
As per Claim 25, Yang et al. discloses the wireless control system of claim 21, wherein to receive, via the touch sensitive display, activation of the replay input comprises to: 	receive, via a touch on the replay input on the touch sensitive display, activation of the replay input (Fig. 30).

As per Claim 26, Yang et al. discloses the wireless control system of claim 21, wherein to receive, via the touch sensitive display, activation of the replay input comprises to: 	receive, via a touch proximate to the replay input on the touch sensitive display, activation of the replay input (Fig. 30).
As per Claim 27, Yang discloses the wireless control system of claim 21, wherein to display, via the touch sensitive display, the first video segment comprises to: 	display, via the touch sensitive display, the first video segment over the visual information when the recording of the first video segment is stopped so that the visual information is no longer viewable while the unmanned aerial vehicle remains in flight ([0257]; Figs. 24; The figures disclose images – videos and images are interchangeable throughout the document – which are displayed full screen relative to the real-time visual information obtained by the camera thereby rendering the visual information not-viewable. Moreover, [0271] discloses that videos/images may be full screen, which would achieve the same effect of hiding the real-time images from the UAV).
As per Claim 33, Yang et al. discloses a method, comprising: 	displaying, via a touch sensitive display of a wireless control system in communication with an (at least [0241] & Fig. 17);	transmitting a first set of instructions to the unmanned aerial vehicle, the first set of instructions configured to begin recording the visual information as a first video segment ([0219-0220] Fig. 8) 	transmitting a second set of instructions to the unmanned aerial vehicle, the second set of instructions configured to stop recording the first video segment ([0219-0220] Fig. 8);	displaying, via the touch sensitive display, a replay input ([0270-0271]; Fig. 30);	receiving, via the touch sensitive display, activation of the replay input ([0270-0271]; Fig. 30); and 	displaying, via the touch sensitive display, the first video segment while the unmanned aerial vehicle remains in flight ([0270-0272]; Figs. 30 & 31; [0234] discloses replaying an image (images and videos are used interchangeably throughout the reference) while a UAV is in flight. The images are sent to the mobile device and displayed as in Fig. 14 while the UAV is in flight. Moreover, 2nd-4th modes of light describe flight controls that are mainly automated and do not require user input for every maneuver. Therefore, if button 860 [0221] was pressed during automated flight – which is possible since the screen of Fig. 8 is displayed during flight – the previously taken video would be displayed per any of the Figures drawn towards presenting pictures/videos); and 	controlling a portion of the flight of the unmanned aerial vehicle with a flight control subsystem so that the unmanned aerial vehicle remains in flight in a stable manner or avoids collisions ([0204]).
As per Claim 36, Yang et al. discloses the method of claim 33, wherein receiving, via the touch sensitive display, activation of the replay input comprises: 	wirelessly receiving, on the touch sensitive display, the replay input directly from the unmanned aerial vehicle ([0057] wireless communication module of UAV. [0065] video input is obtained by UAV and transmitted to display); and	receiving, via a touch on the replay input on the touch sensitive display, activation of the replay input (Fig. 30).

As per Claim 37, Yang et al. discloses the method of claim 33, wherein receiving, via the touch sensitive display, activation of the replay input comprises: 	receiving, via a touch proximate to the replay input on the touch sensitive display, activation of the replay input (Fig. 30).
As per Claim 38, Yang et al. does not disclose the method of claim 33, wherein displaying, via the touch sensitive display, the first video segment comprises: 	displaying, via the touch sensitive display, the first video segment over the visual information when the recording of the first video segment is stopped so that the visual information is no longer viewable while the unmanned aerial vehicle remains in flight ([0257]; Figs. 24; The figures disclose images – videos and images are interchangeable throughout the document – which are displayed full screen relative to the real-time visual information obtained by the camera thereby rendering the visual information not-viewable. Moreover, [0271] discloses that videos/images may be full screen, which would achieve the same effect of hiding the real-time images from the UAV).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0139595 A1). 
As per Claim 24, Yang et al. does not explicitly disclose the wireless control system of claim 21, wherein the first video segment is also configured to be displayed via the touch sensitive display at a later time while the unmanned aerial vehicle is no longer in flight.	However, Yang et al. teaches that the video may be recorded and displayed via the mobile terminal.	It is obvious that Yang makes no restriction in when the video is displayed, particularly since it is recorded on the mobile terminal, therefore there is a situation where the UAV is no longer in flight and the mobile terminal displays the video in Fig. 30 would read on the limitation. The motivation to view the video after flight is for the user to be able to view the video whenever it is convenient and not solely in real-time as the recording of the video would facilitate.
As per Claim 35, Yang et al. discloses the method of claim 33, further comprising displaying the first video segment via the touch sensitive display at a later time while the unmanned aerial vehicle is no longer in flight.	However, Yang et al. teaches that the video may be recorded and displayed via the mobile terminal.	It is obvious that Yang makes no restriction in when the video is displayed, particularly since it is recorded on the mobile terminal, therefore there is a situation where the UAV is no longer in flight and the mobile terminal displays the video in Fig. 30 would read on the limitation. The motivation to view the video after flight is for the user to be able to view the video whenever it is convenient and not solely .

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0139595 A1) in view of Hong (US 2017/0068424 A1).
As per Claim 40, Yang et al. discloses a system, comprising: 	a memory ([0040]); 	a navigation subsystem comprising: 		navigation electronics, navigation controls, and navigation interfaces that provide navigation associated a wireless control system ([0040; 0175; 0206] discloses a GPS sensors and wireless communication module. At least [0238] and Fig. 16 disclose electronics, controls and interface for navigating a UAV. Figs. 25 is another example. GPS sensor 603 may also read on limitation); 	a power subsystem comprising: 		power electronics, power controls, and power interfaces that provide power to the wireless control system ([0040], 0135); 	a flight control subsystem configured to fly an unmanned aerial vehicle in a stable manner, track people or objects, avoid collisions, and/or autonomously fly the unmanned aerial vehicle ([0202-0204]); and 	a processor ([0040]) configured to execute instructions stored in the memory to: 	display, via a touch sensitive display of a wireless control system in communication with an unmanned aerial vehicle, visual information captured by an image capture subsystem of the unmanned aerial vehicle ([0067]); 	transmit a first set of instructions to the unmanned aerial vehicle, the first set of instructions ([0219-0220] Fig. 8);	transmit a second set of instructions to the unmanned aerial vehicle, the second set of instructions configured to stop recording the visual information ([0219-0220] Fig. 8);	display, via the touch sensitive display, a replay input ([0270-0271]; Fig. 30);	receive, via the touch sensitive display, activation of the replay input ([0270-0271]; Fig. 30); and 	display, via the touch sensitive display, both the first video segment and the visual information (at least Fig. 8 and Fig. 30)	control, via the flight control subsystem, a portion of a flight of the unmanned aerial vehicle ([0259});	provide, via the navigation subsystem, location information to the flight control system ([0203] or [0206; 0175-0177]); and 	provide, via the power subsystem, power to the touch sensitive display ([0135]).		Yang et al. does not disclose displaying both the first video segment and the visual information simultaneously.
	However, Hong et al. teaches the aforementioned limitation ([0253]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang et al. to provide the aforementioned limitations taught by Hong et al. with the motivation of improving the safety of the UAV such that the pilot is not distracted while it is in use by the same controller which controls the UAV.

Claims 28-32 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0139595 A1) in view of Dorneich et al. (US 2010/0305778 A1).
Claim 28, Yang et al. discloses the wireless control system of claim 21, wherein to display, via the touch sensitive display, the first video segment comprises to: 	displaying a first video segment (at least Fig. 30); and 	displaying a live camera view (at least Fig. 18, camera view)	Yang et al. does not disclose:	display, via a split screen on the touch sensitive display, the first video segment simultaneously with the visual information while the unmanned aerial vehicle remains in flight (Fig. 30).	However, Dorneich et al. teaches the old and well-known technique of splitting a GUI such that multiple forms of information may be display (Fig. 4).	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yang et al. to provide the aforementioned limitations taught by Dorneich et al. with the motivation of providing the user with more information simultaneously in order to make more informed decisions.

As per Claim 29, Yang et al. does not disclose the wireless control system of claim 28, wherein the split screen includes a first portion and a second portion.	However, Dorneich et al. teaches the aforementioned limitation (Fig. 4).	The motivation to combine Yang et al. with Dorneich et al. was provided in the rejection of Claim 28.

As per Claim 30, Yang et al. discloses the wireless control system of claim 29, wherein the first video segment is displayed via the first portion simultaneously while the visual information is displayed via the second portion thereby enabling adjustment of flight controls of the unmanned aerial vehicle during viewing of the first video segment (The split screen aspect is addressed in previous claims and is taught by Dorneich et al. The drone in Yang et al. is controllable via the video stream as in at least Fig. 18).

As per Claim 31, Yang et al. discloses the wireless control system of claim 29, wherein the first video segment is displayed via the first portion simultaneously while the visual information is displayed via the second portion thereby enabling adjustment of the image capture subsystem of the unmanned aerial vehicle during viewing of the first video segment (The split screen aspect is addressed in previous claims and is taught by Dorneich et al. The drone in Yang et al. is controllable via the video stream as in at least Fig. 8).

As per Claim 32, Yang et al. does not disclose the wireless control system of claim 28, wherein the split screen includes one or more lines across the touch sensitive display to separate different portions of the touch sensitive display, wherein the one or more lines are oriented horizontally, vertically, or diagonally.
	However, Dorneich et al. teaches the aforementioned limitation (Fig. 4).	The motivation to combine Yang et al. with Dorneich et al. was provided in the rejection of Claim 28.

As per Claim 39, Yang et al. does not disclose the method of claim 33, wherein displaying, via the touch sensitive display, the first video segment comprises: 	displaying, via a split screen on the touch sensitive display, the first video segment simultaneously with the visual information while the unmanned aerial vehicle remains in flight, wherein the split screen includes a first portion and a second portion, wherein in a first configuration the first video segment is displayed via the first portion simultaneously while the visual information is displayed Dorneich et al. teaches:	displaying, via a split screen on the touch sensitive display, the first video segment simultaneously with the visual information while the unmanned aerial vehicle remains in flight (Fig. 4), wherein the split screen includes a first portion and a second portion (Fig. 4), wherein in a first configuration the first video segment is displayed via the first portion simultaneously while the visual information is displayed via the second portion thereby enabling adjustment of flight controls of the unmanned aerial vehicle during viewing of the first video segment (The split screen aspect is addressed in previous claims and is taught by Dorneich et al. The drone in Yang et al. is controllable via the video stream as in at least Fig. 18), wherein in a second configuration the first video segment is displayed via the first portion simultaneously while the visual information is displayed via the second portion thereby enabling adjustment of the image capture subsystem of the unmanned aerial vehicle during viewing of the first video segment (The split screen aspect is addressed in previous claims and is taught by Dorneich et al. The drone in Yang et al. is controllable via the video stream as in at least Fig. 8).
Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0139595 A1) in view of Niwa (JP 2014080148).
As per Claim 41, Yang et al. does not disclose the wireless control system of claim 21, further comprising a presentation component that provides a power display field;
	wherein the power display field graphically represents an amount of remaining power of a power source of the unmanned aerial vehicle.	However, Niwa teaches the old and well-known technique of displaying the remaining power on a display via a field extended from near a first edge and near a second edge (Fig. 4, 24DD; p. 2 “A right turn signal 24AA and a left turn signal 24BB are respectively arranged on the left and right sides of the area where the current time 24A is displayed. Further, the battery level indicator 24D displays the remaining battery level with a bar 24DD that expands and contracts in the horizontal direction”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang et al. to provide the aforementioned limitations taught by Niwa with the motivation of inform the user of the remaining battery life. Moreover, how to display the remaining power on a screen is an obvious smatter of design choice, since applicant has not disclosed that displaying a remaining power bar from one edge or a screen to another edge of a screen solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the bar situation on, for example, one side of the display.

As per Claim 42, Yang et al. does not disclose the method of claim 33, further comprising providing a power display field, wherein the power display field extends from at or near a first edge of the touch sensitive display to at or near a second edge of the touch sensitive display to graphically represent an amount of remaining power of a power source of the unmanned aerial vehicle.	However, Niwa teaches the old and well-known technique of displaying the remaining power on a display via a field extended from near a first edge and near a second edge (Fig. 4, 24DD; p. 2 “A right turn signal 24AA and a left turn signal 24BB are respectively arranged on the left and right sides of the area where the current time 24A is displayed. Further, the battery level indicator 24D displays the remaining battery level with a bar 24DD that expands and contracts in the horizontal direction”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang et al. to provide the aforementioned limitations taught by Niwa with the motivation of inform the user of the remaining battery life. Moreover, how to display the remaining power on a screen is an obvious smatter of design choice, since applicant has not disclosed that displaying a remaining power bar from one edge or a screen to another edge of a screen solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the bar situation on, for example, one side of the display.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2016/0139595 A1) in view of Hong (US 2017/0068424 A1) further in view of in view of Niwa (JP 2014080148).
As per Claim 43, Yang et al. discloses the system of claim 40, further comprising a presentation component that provides a power display field;
	wherein the power display field may extend from at or near a first edge of the touch sensitive display to at or near a second edge of the tough sensitive display; and
	wherein the power display field graphically represents an amount of remaining power of a power source of the unmanned aerial vehicle.	However, Niwa teaches the old and well-known technique of displaying the remaining power on a display via a field extended from near a first edge and near a second edge (Fig. 4, 24DD; p. 2 “A right turn signal 24AA and a left turn signal 24BB are respectively arranged on the left and right sides of the area where the current time 24A is displayed. Further, the battery level indicator 24D displays the remaining battery level with a bar 24DD that expands and contracts in the horizontal direction”).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang et al. to provide the aforementioned limitations taught by Niwa with the motivation of inform the user of the remaining battery life. Moreover, how to display the remaining power on a screen is an obvious smatter of design choice, since applicant has not disclosed that displaying a remaining power bar from one edge or a screen to another edge of a screen solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the bar situation on, for example, one side of the display.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619